Case 4:19-cv-03021 Document 23 Filed on 03/01/21 in TXSD Page 1 of 2




                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                                 March 02, 2021
                                                               Nathan Ochsner, Clerk
Case 4:19-cv-03021 Document 23 Filed on 03/01/21 in TXSD Page 2 of 2
